 


110 HRES 136 EH: Commending the Girl Scouts of the United States of America on the occasion of their 95th anniversary, for providing quality age-appropriate experiences that prepare girls to become the leaders of tomorrow and for raising issues important to girls.
U.S. House of Representatives
2007-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 136 
In the House of Representatives, U. S.,

March 12, 2007
 
RESOLUTION 
Commending the Girl Scouts of the United States of America on the occasion of their 95th anniversary, for providing quality age-appropriate experiences that prepare girls to become the leaders of tomorrow and for raising issues important to girls. 
 
 
Whereas the Girl Scouts of the United States of America (hereinafter referred to as the Girl Scouts) is an organization that is committed to helping girls of today become leaders of tomorrow and that delivers quality experiences for girls locally, nationally, and internationally (through USA Girl Scouts Overseas); 
Whereas the Girl Scouts are celebrating their 95th anniversary on March 12, 2007; 
Whereas the Girl Scout program is girl-driven, reflecting the ever-changing needs and interests of participating girls, and provides girls with a wide variety of opportunities through its new mission statement, Girl Scouting builds girls of courage, confidence, and character, who make the world a better place.; 
Whereas the Girl Scouts encourage increased skill-building and responsibility, and also promotes the development of strong leadership and decision-making skills, through program activities that are age-appropriate and based on the Girl Scout Promise and Law; 
Whereas at all levels of the Girl Scouts, girls participate in activities that build self-confidence, responsibility, integrity, creative decision-making skills, and teamwork, helping them take steps toward becoming the leaders of tomorrow and developing real-world leadership abilities that will last them a lifetime; 
Whereas the Girl Scouts advocate for public policy that is girl-centered and beneficial to all girls; 
Whereas the Girl Scouts recognize that approximately 9,000,000 children over the age of 6 are obese; that obesity is highest among girls coming from families with low-income levels, and that fewer than 1 in 3 adolescents participate in an acceptable amount of physical exercise, with girls getting less exercise than boys overall; and 
Whereas the Girl Scouts are focusing on promoting healthy living for girls during 2007 and recognize through a recent study The New Normal: What Girls are Saying About Healthy Living that girls define health as a combination of diet and exercise as well as emotional well-being and self-esteem: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the Girl Scouts of the United States of America for its efforts to launch a national dialogue on the issue of obesity among young girls; 
(2)recognizes the Girl Scouts of the United States of America for its leadership and expertise in knowing the needs of girls through the work of the Girl Scout Research Institute; and 
(3)commends the Girl Scouts of the United States of America for continuing to actively promote issues important to girls. 
 
Lorraine C. Miller,Clerk.
